               Case 4:19-cr-00418-YGR Document 3 Filed 10/27/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                          
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                         Oct 27 2020

 4 ROBERT S. LEACH (CABN 196191)                                  
   Assistant United States Attorney
 5                                                             
          1301 Clay Street, Suite 340S                         
 6        Oakland, California 94612                                   
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: robert.leach@usdoj.gov
 8

 9 Attorneys for United States of America

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                        ) Case No. CR 19-418 YGR
                                                    )
14           Plaintiff,                             )
                                                    ) UNITED STATES’ APPLICATION TO
15      v.                                          ) UNSEAL AND [PROPOSED] ORDER
                                                    )
16 ARTEM EDUARDOVICH CHEPELEV,                      )
                                                    )
17           Defendant.                             )
                                                    )
18                                                  )

19

20

21

22

23

24

25

26

27

28

     U.S.’ APPLIC. TO UNSEAL & [PROPOSED] ORDER
     CR 19-418 YGR
               Case 4:19-cr-00418-YGR Document 3 Filed 10/27/20 Page 2 of 2




 1                                             APPLICATION

 2          On or about September 5, 2019, the Court issued a Sealing Order directing the Clerk of the Court

 3 to file and maintain under seal the Indictment and the Arrest Warrant in this matter. Because the reasons

 4 for maintaining the Indictment and Arrest Warrant no longer apply, the government respectfully requests

 5 that the Indictment and Arrest Warrant be unsealed.

 6 DATED: October 23, 2020                               Respectfully submitted,

 7                                                       DAVID L. ANDERSON
                                                         United States Attorney
 8

 9                                                                  /s/
                                                         ROBERT S. LEACH
10
                                                         Assistant United States Attorney
11

12                                          [PROPOSED] ORDER

13          Based upon the application of the government and for good cause shown, IT IS HEREBY

14 ORDERED that the Indictment and Arrest Warrant, and any related documents, in this matter be

15 unsealed.

16 DATED: October 27, 2020
                                                         YVONNE GONZALEZ ROGERS
17                                                       United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     U.S.’ APPLIC. TO UNSEAL & [PROPOSED] ORDER
     CR 19-418 YGR
